 124DECISIONS OF THENATIONALLABOR RELATIONS BOARDHoneycomb Plastics Corporation,Honeyware Prod-ucts, Inc., Laminray Corporation,Hangerplast,Inc. and Tony L. Sheng, IndividuallyandLocal867,Warehousemen,Plastic Processing,Electri-calComponent,Production andMaintenanceEmployees a/w International Brotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpers of America,AFL-CIO. Case 22-CA-14455August 17, 1989SUPPLEMENTAL DECISION ANDORDER REMANDINGBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFTAND HIGGINSOn April 8,1988, the NationalLaborRelationsBoard issued a Decision and Order in this proceed-ing.'On November 10, 1988, the United StatesCourt of Appeals for the Third Circuit entered itsconsent judgment enforcing in full the Board'sOrder.A controversy having arisen over theamount of backpay due the discriminatees undertheBoard'sOrder, the Regional Director forRegion 22 on March 31,1989, issued a compliancespecification and notice of hearing alleging theamount of backpay due. Subsequently, the Re-spondenttimely filedan answer to the compliancespecification. By letter dated April 19, 1989, theRegionalDirector informed counsel for the Re-spondent that the answer to the compliance specifi-cationwas deficient under applicable sections ofthe NLRB Rulesand Regulations.The letter fur-ther noted that if a proper answer to the compli-ance specificationwas not received by May 1,1989, the Regional Office would file a Motion forPartial Summary Judgment.On April 26,1989, theRespondent filed an amended answer to the com-pliance specification, together with a cover letterto the Regional Director.Thereafter, on May 11, 1989, the Acting GeneralCounsel, by counsel, filed with the Board in Wash-ington,D.C., a Motion to theBoard for PartialSummary Judgment and Memorandum in Support,with exhibits attached. The Acting General Coun-sel'smotion contends that portions of the Respond-ent's answer and amended answer to the compli-ance specification are not in compliance with Sec-tion 102.54(b) and(c) of the Board's Rules andRegulations. On May 15,1989, the Board issued anorder transferring proceeding to the Board andNotice to Show Cause why the Acting GeneralCounsel's motion should not be granted. Althoughthe Respondent was thereafter granted an extension1288 NLRB 413of time in which to file a response to the Notice toShow Cause,no timely response has been received.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On the entire record in this case,the Boardmakes the followingRuling on the Motion for Partial SummaryJudgment2Section 102.56(b) and(c)3 of the Board'sRulesand Regulations states:(b)Contents of answer to specification.-Theanswer shall specifically admit,deny, or ex-plain each and every allegation of the specifi-cation,unless the respondent is without knowl-edge, in which case the respondent shall sostate,such statement operating as a denial. De-nials shall fairly meet the substance of the alle-gations of the specification at issue.When a re-spondent intends to deny only a part of an al-legation,the respondent shall specify so muchof it as is true and shall deny only the remain-der.As to all matters within the knowledge ofthe respondent, including but not limited tothe various factors entering into the computa-tion of grossbackpay,a general denial shallnot suffice.As tosuch matters,if the respond-ent disputes either the accuracy of the figuresin the specification or the premises on whichthey are based,the answer shall specificallystate the basis for such disagreement,settingforth in detail the respondent'sposition as tothe applicable premises and furnishing the ap-propriate supporting figures.2 Counsel for the Acting General Counsel has riled a motion to expe-dite. In her motion, counsel notes the Respondent's failure to file a timelyresponse to the Board'sNotice to Show Cause in this matter,and re-quests expedited consideration in view of the Respondent's president's al-leged assertions that the Respondent is experiencing financial problems,the continuing need for a hearing on the remaining allegations,and a po-tential for dissipation of assetsThereafter, the Respondent filed a "Re-sponse to Motion for Partial Summary Judgment and to Expedite andCross-Motion to Compel Discriminatees to Execute Authorizations," toobtain earning information for the backpay periodTo the extent that the Respondent's document responds to the Board'sNotice to Show Cause,and the Acting General Counsel's earlier Motionfor Partial Summary Judgment, it is rejected as untimelyWe note fur-ther that we would also reject the Respondent's contentions regardingpars 2, 3(a), (b),and (c),and 5(a) and(b) of the specification on themerits, as the Respondent's answers are not in compliance with the re-quirements for supporting figures set forth in the Board's Rules and Reg-ulations. See fns.4 and 5 and accompanying text,infraThe substance ofthe Respondent's cross-motion concerning aspects of interim earnings ispremature,and may be raised in the hearing on that issue.a Formerly Sec. 102.54(b) and(c).The Board amended its Rules gov-erning compliance proceedings effective November 13, 1988 The sub-stance of former Sec. 102 54 has been incorporated into Sec 102 56 asrevised.296 NLRB No. 17 HONEYCOMB PLASTICS CORP.125(c)Effect of failureto answer or to plead spe-The cover letter from Respondent's counsel tocificallyand in detail to backpay allegationsoftheRegional Director accompanying the amendedspecification.-Ifthe respondent fails to file anyanswer stated,inter alia:answer to the specification within the timeprescribed by this section,theBoard may,either with or without taking evidence in sup-port of the allegations of the specification andwithout further notice to the respondent, findthe specification to be true and enter suchorder as may be appropriate.If the respondentfiles an answer to the specification but fails todeny any allegation of the specification in themanner required by paragraph(b) of this sec-tion,and the failure so to deny is not adequate-ly explained, such allegation shall be deemedto be admitted to be true,and may be so foundby the Board without the taking of evidencesupporting such allegation,and the respondentshall be precluded from introducing any evi-dence controverting the allegation.The specification duly served on the Respondentstates that,pursuant to Section 102.54 of theBoard'sRules and Regulations, the Respondent"shallwithin 21 days from the date of the Specifi-cation file. . .an Answer to this Specification"and that"[to] the extent that such Answer fails todeny allegations of the Specification in the mannerrequired under the Board'sRules and Regulations,and the failure to do so is not adequately explained,such allegations shall be deemed to be admitted tobe true and the Respondent shall be precludedfrom introducing any evidence controvertingthem."Following the Respondent's answer to thespecification,the Regional Director wrote to theRespondent's counsel that the answer did notcomply with the Board'sRules and Regulations re-garding an answer to a specification. That letterspelled out in some detail the insufficiencies, withparticular emphasis on the need for providing spe-cific alternative formulas and computations,ratherthan general denials of matters within the Respond-ent's knowledge(e.g., any disputes concerning theappropriate formula for computing backpay, specif-ic dates of any offer of reinstatement,and alterna-tive figures regarding any dispute as to vacationpay). The Regional Director also enclosed a copyof the sections of the Rules and Regulations cited,aswell as a citation to the Board'sdecision inHeck's,Inc.,282 NLRB 263 (1986), in which theBoard granted the General Counsel's Motion forPartialSummary Judgment in similar circum-stances.Further,the Regional Director providedRespondent'scounsel an opportunity to file anamended answer,as well as notification that, in theabsence of a proper answer,a Motion for SummaryJudgment would be filed.With respect to your contention that we donot offer an alternative formula,Idisagree.We contend that the appropriate measure ofbackpay is what those employees who didremain in the employ of the company earned,not the hypothetical calculation that youallege in your specification.As far as yourcontention that we are required to furnishporting figures,Ido not read the RulesRegulations to require us to do that.sup-andWith regard to the amount of backpay due the in-dividualdiscriminatees,the letter also stated:"However, you can be assured that our position islimited to the efforts of the discriminatees to obtainemployment and the amount of their interim earn-ings."Counsel for the Acting General Counsel assertsthat the Respondent'sanswer and its amendedanswer taken together leave only two issues to belitigated:(1) interim earnings,and (2) individual li-ability of Tony L.Sheng. Thus, counsel submitsthat"remaining paragraphs of the specificationhave either been admitted or have not been an-swered in accordance with the Board's rules andregulations."We agree with the Acting GeneralCounsel that the Respondent's amended answer isinsufficient as to those compliance matters withinits knowledge.Thus, although the Respondent con-tends that a different measure of backpay shouldhave been used, it has failed to set forth in detailsupporting figures for an alternative computation.Contrary to the Respondent'sview that the rulesdo not require it to furnish supporting figures, theRules clearly and unambiguously do so provide.4The Respondent's answer to paragraphs 3(a)-(c)(hours worked)and 5(a) and(b) (overtime hours)tracks the answer with regard to the backpay for-mula in paragraph 2 discussed above and is similar-ly deficient in its lack of supporting figures.5 TheRespondent's answers to paragraphs 8, 10, 11, 12,and 13,either in the form of general denials, or byreference to its answers to previous paragraphs, aresimilarly insufficient. The Respondent has admittedall of paragraphs 4, 6, and 7 of the specification intheir entirety. Finally,in its amended answer, theRespondent admits the backpay starting and ending4 Challenge-Cook Bros. of Ohio,295 NLRB 435 (1989).5 The bare assertion in the Respondent's answer, generally denying theallegations of par 3 concerning hours worked, and its contention that itsrecords are no longer available to it are similarly deficient It is undeniedthat the figures used in the compliance specification were taken from theRespondent's own records 126DECISIONS OF THENATIONALLABOR RELATIONS BOARDdates as defined in paragraph 1, and listed in Ap-pendix A of the specification,but then asserts thatall the discriminatees were offered reinstatement bythe Respondent on May 3,1986.We agree withcounsel for the Acting General Counsel that thatcontention is contrary to the administrative lawjudge'scredibility-based finding,adopted by theBoard,that the Respondent hired 22 new employ-ees after the discriminatory layoffs of the employ-ees named in the compliance specification,withoutoffering recall to the 22 discriminatees involved.Thus,it constitutes an attempt to relitigate a matterpreviously decided in the underlying unfair laborpractice proceeding and is therefore an insufficientdefense.6In sum,we find in agreement with the ActingGeneral Counsel,that the Respondent's answer andamended answer to the compliance specification donot comply with the Board'sRules and Regula-tions and that,except for the paragraphs concern-ing (1) interim earnings,and (2)the individual li-ability of Tony Sheng,the Respondent has eitheradmitted the allegations of the specification, or hassubmitted deficient answers.Accordingly,we shall grant the Acting GeneralCounsel'sMotion for Partial Summary Judgmentand shall direct a hearing limited to issues concern-'Challenge-CookBros.,supra at 438 and fn 9.ing interim earnings,and the individualliability ofTony L.Sheng.Because we have found that theRespondent's general denials as to other allegationsin the specification are insufficient under Section102.56(b) and(c) of theBoard'sRules and Regula-tions,we deem the Respondent to have admittedthose allegations,aswell as the allegations it hasspecifically admitted to be true.ORDERIt is ordered that the Acting General Counsel'sMotion for Partial Summary Judgment concerningallallegations in the compliance specificationexcept amounts of interim earnings and individualliability ofTony L.Sheng is granted.IT IS FURTHER ORDERED that this proceeding isremanded to the Regional Director for Region 22for the purpose of issuing a notice of hearing andscheduling a hearing before an administrative lawjudge for the purpose of taking evidence concern-ing interim earnings and the individual liability ofTony L.Sheng.The judge shall prepare and serveon the parties a decision containing findings of fact,conclusions of law,and recommendations based onall the record evidence.Following service of thejudge's decision on the parties,the provisions ofSection 102.46 of the Board'sRules and Regula-tions shall be applicable.